PER CURIAM:
Peter Aris has appealed from the district court’s dismissal of his petition for review of an order of the Florida Supreme Court denying certiorari. The district court correctly held that it lacked jurisdiction over the subject matter of the suit. See 28 U.S.C. §§ 1331 et seq., 1257(3); Iacaponi v. New Amsterdam Casualty Company, W.D.Pa.1966, 258 F.Supp. 880, 884, affirmed 379 F.2d 311, cert. denied 1968, 389 U.S. 1054, 88 S.Ct. 802, 19 L.Ed.2d 849. The order appealed from is due to be and is hereby affirmed.
Affirmed.